DETAILED ACTION

Response to Arguments
Applicant’s remarks on pages 7 – 12 been fully considered and are persuasive in view of the examiner’s amendments presented below.  The rejection is withdrawn in view of the amendments and the claims as agreed to in the examiner’s amendment stand allowed for the reasons noted herein.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Thanh V. Vuong, on 28 July 2022.

Independent Claims 1 and 8 are amended as follows: 

Claim 1:
A method for multimodal imaging during a medical procedure, the method
comprising:
administering a magnetic resonance imaging (MRI) contrast agent to tissue, the MRI contrast agent comprising at least one of a plurality of metal atoms, a plurality of metal ions, and a plurality of metal complexes, the MRI contrast agent comprising a chemical structure having a plurality of charge-transfer electronic transitions, the MRI contrast agent configured for use in relation to the multimodal imaging, and the multimodal imaging comprising MRI imaging, Raman imaging, and at least one selected from the group consisting of: computerized tomography (CT) imaging, ultrasound (US) imaging, white light imaging, and three-dimensional (3D) optical imaging; 
imaging the tissue with an MRI device, the MRI contrast agent facilitating enhancement of imaging contrast, thereby facilitating recordation of MRI imaging data;
tuning excitation light to approximate each charge-transfer electronic transition of the plurality of charge-transfer electronic transitions of the MRI contrast agent, thereby providing an with a plurality of spectral components tuned to each charge-transfer electronic transition of the plurality of charge-transfer electronic transitions;
illuminating the tissue with the tuned excitation light;
wherein interaction of the tuned excitation light with the plurality of charge-transfer electronic transitions produces a plurality of Raman optical signals by way of at least one Raman resonance effect;
detecting and analyzing the plurality of optical Raman signals to generate Raman imaging data;
and
registering the MRI imaging data with the Raman imaging data and with at least one of CT imaging data, US imaging data, white light imaging data, and 3D optical imaging data,
wherein registering is a spatial registration using one of fiduciary markers or anatomical landmarks;
wherein administering the MRI contrast agent comprises administering a chelated metal ion material consisting of at least one of: a chelated gadolinium ion material, a chelated iron ion material, and a chelated manganese ion material, and a chelated platinum ion material, and
and wherein administering the MRI contrast agent further comprises administering at least one of: a gadoteridol, a gadobenic acid, a gadoxetic acid, and a gadobutrol.

Claim 8:
A computer-implemented method for multimodal imaging and registration during a medical procedure, using a computing device having a memory, the method comprising:
administering a magnetic resonance imaging (MRI) contrast agent to tissue, the MRI contrast agent comprising at least one of a plurality of metal atoms, a plurality of metal ions, and a plurality of metal complexes, the MRI contrast agent comprising a chemical structure having a plurality of charge-transfer electronic transitions, the MRI contrast agent configured for use in relation to the multimodal imaging, and the multimodal imaging comprising MRI imaging, Raman imaging, and at least one selected from the group consisting of: computerized tomography (CT) imaging, ultrasound (US) imaging, white light imaging, and three-dimensional (3D) optical imaging; 
imaging the tissue with an MRI device, the MRI contrast agent facilitating enhancement of imaging contrast, thereby facilitating recordation of MRI imaging data;
tuning excitation light to approximate each charge-transfer electronic transition of the plurality of charge-transfer electronic transitions of the MRI contrast agent, thereby providing an with a plurality of spectral components tuned to each charge-transfer electronic transition of the plurality of charge-transfer electronic transitions;
illuminating the tissue with the tuned excitation light,
wherein interaction of the tuned excitation light with the plurality of charge-transfer electronic transitions produces a plurality of Raman optical signals by way of at least one Raman resonance effect;
detecting and analyzing the plurality of optical Raman signals to generate Raman imaging data;
and
registering the MRI imaging data with the Raman imaging data and with at least one of CT imaging data, US imaging data, white light imaging data, and 3D optical imaging data,
wherein administering the MRI contrast agent comprises administering a chelated metal ion material consisting of at least one of: a chelated gadolinium ion material, a chelated iron ion material, and a chelated manganese ion material, and a chelated platinum ion material, and
and wherein administering the MRI contrast agent further comprises administering at least one of: a gadoteridol, a gadobenic acid, a gadoxetic acid, and a gadobutrol.




Reasons for Allowance
The prior art made of record, neither individually nor in combination, does not teach nor render obvious the claims as amended, when the claims are taken as a whole. 
Medarova teaches administering an MRI agent with metal ions with charge transfer electrons, illuminating tissue with excitation light, the MRI contrast agent comprising at least metal complexes, the MRI contrast agent comprising a chemical structure having a plurality of charge transfer electronic transitions.
 Medarova does not teach detecting and analyzing the plurality of optical Raman signals to generate Raman imaging data nor registering the MRI and Raman imaging data.
The second closest prior art Piron which teaches analyzing optical Raman signals to generate Raman imaging data and registering the MRI imaging data with the Raman imaging data. 
Piron does not teach administering an MRI agent with metal ions with charge transfer electrons, illuminating tissue with excitation light, the MRI contrast agent comprising at least metal complexes, the MRI contrast agent comprising a chemical structure having a plurality of charge transfer electronic transitions.
The third closest prior art is Chen which teaches administering MRI contrast agents but does not teach detecting and analyzing the plurality of optical Raman signals to generate Raman imaging data nor registering the MRI and Raman imaging data.

For these reasons, claims 1 and 8 overcome the prior art and claims 1 – 3 and 6 – 9 are allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571) 272-1041.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793